Citation Nr: 0909719	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in St. Louis, Missouri, which in pertinent part denied 
service connection for a heart condition.  

The Board remanded this case in June 2007.  It returns now 
for appellate consideration.


FINDING OF FACT

There is competent medical evidence establishing that the 
Veteran's heart disability has been aggravated by his 
service-connected PTSD.


CONCLUSION OF LAW

The Veteran's heart disability has been aggravated by his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran is presently service-connected for PTSD, 
evaluated as 70 percent disabling.  He contends he has a 
heart disability as secondary to his PTSD.  For the reasons 
that follow, the Board concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including a cardiovascular renal disease, when it is 
manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran currently has a heart 
disability.  His medical treatment records show a history of 
coronary artery disease, a quadruple bypass surgery in March 
2002 and a balloon angioplasty in August 2003.  The diagnosis 
of coronary artery disease was confirmed at his July 2004 and 
October 2007 VA examinations and by subsequent VA medical 
opinions.  Thus, the Board finds that the Veteran has 
presented medical evidence of a current disability.

The inquiry that follows is whether there is medical evidence 
that that the Veteran's heart disability was caused or 
aggravated by his PTSD.  See Allen, supra.  The claims file 
contains several medical opinions addressing this issue.  An 
April 2004 medical statement from J.D. Helton, D.O. opines 
that the Veteran's cardiac problems could have quite possibly 
been aggravated by Vietnam-related PTSD.  At the July 2004 VA 
examination, the examiner gave the opinion that it was not as 
likely as not that the Veteran's coronary artery disease was 
a direct result of his PTSD and, rather, it was more likely 
than not the result of his long smoking history along with 
his elevated cholesterol and his previously undiagnosed 
hypertension.  It was further noted that the Veteran had a 
positive family history of coronary artery disease, which was 
a major risk factor.  Also of record is a February 2007 
medical statement from L.F. Fagan, M.D., which opines that it 
is reasonable to assume that the Veteran's PTSD has 
aggravated his arterial sclerotic heart disease.  

The instant issue was remanded for further VA examination in 
June 2007.  At the October 2007 VA examination, the examiner 
again gave the opinion that coronary artery disease was not 
as likely as not secondary to PTSD.  It was noted that review 
of medical literature did not reveal PTSD to be a cause of 
coronary artery disease, and that PTSD was not a known risk 
factor for coronary artery disease.  

An addendum to this VA examination report was provided in 
January 2008 to address the issue of whether the Veteran's 
service-connected PTSD may have aggravated his coronary 
artery disease.  This addendum states that although the 
Veteran's coronary artery disease was not caused by PTSD, it 
has been worsened by such.  Specifically, there is 
incremental aggravation of the nonservice-connected coronary 
artery disease given that he experiences chest pain during 
the episodes of emotional distress associated with his PTSD 
but not during exercise.  The medical chart documents this 
connection as the only time in which he exhibits chest pain.  
In other words, the Veteran's coronary artery disease remains 
stable during normal exercise but is manifested by chest pain 
when he is emotionally distressed.  

A second addendum was provided in July 2008.  The examiner 
reviewed medical literature concerning the association 
between PTSD and coronary artery disease and explained that 
while the literature was not sufficient to determine 
causation or a link that PTSD leads to coronary artery 
disease, it did suggest that it was reasonable to acknowledge 
the contribution of PTSD to the exacerbation of 
cardiovascular diseases.  The medical history of the 
Veteran's heart disability was also reviewed.  Based on this 
review, the examiner saw no evidence that the Veteran's heart 
disease limited his activity or functional capacity.  The 
chest discomfort and palpitations were symptoms of PTSD, not 
coronary ischemia.  The examiner gave the opinion that the 
Veteran's PTSD had aggravated his heart disease to a mild 
degree.  

Taking into account all of the relevant evidence of record, 
the Board finds the Veteran's heart disability is not shown 
have been caused by his service-connected PTSD.  There, 
however, is competent medical evidence establishing that the 
PTSD has aggravated his coronary artery disease to a mild 
degree.  In this regard, service connection is warranted for 
the mild degree to which the coronary artery disease has been 
aggravated.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's heart disability 
is etiologically related to his service-connected PTSD and, 
therefore, service connection is warranted.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for a heart disability as 
secondary to service-connected PTSD is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


